Case 1:19-mj-00387-IDD Document 2 Filed 09/04/19 Page 1 of 4 PagelD# 2

 

| LE

 

 

IN THE UNITED STATES DISTRICT COURT FOR THH

SEP - 4 2019

 

 

 

|

CLERK, U.S. DISTRICT COURT

 

EASTERN DISTRICT OF VIRGINIA | . . ALEXANDRIA, VIRGINIA

Alexandria Division
' UNITED STATES OF AMERICA

Vv. Case No. 1:19-MJ-387

ARMANDO TAPIA-ESCOBAR
a/k/a “Jose Milthon Tapia-Escobar,”

Defendant.

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Kurt Simard, being duly sworn, state the following:

1. I am a Deportation Officer with United States Immigration and Customs
Enforcement, Enforcement and Removal Operations (ICE/ERO) in Fairfax, Virginia. I have been
employed with ICE since August of 201 1. Iwas previously employed as a Border Patrol Agent
with United States Customs and Border Protection for three years. During that time, I have
received specialized training and have conducted numerous investigations relating to
administrative and criminal violations of the Immigration and Nationality Act and Title 8 of the

United States Code.

2. My duties as a Deportation Officer with ICE include investigating administrative -

and criminal violations of the Immigration and Nationality Act and Title 8 of the United States
Code and seeking, when applicable, prosecution and removal of violators. I have received training
in general law enforcement, including training in Title 8 of the United States Code.

3. This affidavit is submitted in support of a criminal complaint and arrest warrant for

Armando TAPIA-ESCOBAR (hereafter referred to as TAPIA-ESCOBAR), an alien who was

 
Case 1:19-mj-00387-IDD Document 2 Filed 09/04/19 Page 2 of 4 PagelD# 3

found in the United States after being denied admission, excluded, deported, or removed, or having
departed the United States while an order of exclusion, deportation, or removal was outstanding,
without having obtained the express consent of the Attorney General or the Secretary of the
Homeland Security to reapply for admission, in violation of Title 8, United States Code, Section
1326(a).

4. The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other agents involved in this investigation. This affidavit contains
information necessary to support probable cause, and it is not intended to include each and every
_ fact and matter observed by me or known to the government.

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

5. On or around August 19, 2019, the ERO Washington Field Office Command
Center, located in Lorton, Virginia, encountered TAPIA-ESCOBAR at the Arlington County
Adult Detention Center (ACADC) after he was arrested and charged with state-law violations.
The ACADC is located in Arlington, Virginia, which is in. the Eastern District of Virginia. ERO
Washington conducted record checks and ultimately lodged an immigration detainer against —
' TAPIA-ESCOBAR on or around August 19, 2019.

| 6. On or around August 20, 2019, TAPIA-ESCOBAR entered ERO custody due to
the above-mentioned immigration detainer. ERO Washington obtained TAPIA-ESCOBAR’s
fingerprints at that time and processed those fingerprints through ICE indices containing |
fingerprint records of known and previously deported aliens. This system is also integrated with

the criminal records maintained by the FBI and is commonly referred to as-Next Generation
Case 1:19-mj-00387-IDD Document 2 Filed 09/04/19 Page 3 of 4 PagelD# 4

Identification (NGI). The result of this query showed positive matches to TAPIA-ESCOBAR and
his Universal Control Number (UCN).

| 7. On or around August 22, 2019, I reviewed documents from TAPIA-ES COBAR’s
alien file (commonly referred to as an “A file”) that is maintained by United States Citizenship
and Immigration Services. The A file contained one fully executed Immigration Service Form I-
296, Notice to’ Alien Ordered Removed/Departure Verification, and one fully executed
Immigration Service Form I-205, Warrants of Removal. Both forms bear the photograph,
fingerprint, and signature of TAPIA-ESCOBAR and confirms that he was removed from the
United States on June 20, 2001 at Los Angeles, California, and September 20, 2005 at Miami,
Florida. ,

&. On or around August 22, 2019, I asked the FBI Special Processing Center to
compare the fingerprints that ERO obtained from TAPIA-ESCOBAR on or around August 20,
2019 with the fingerprints on his I-296 and J-205 showing removal on June 20, 2001 and
September 20, 2005 respectively. On August 22, 2019, the FBI successfully matched all submitted
fingerprints to TAPIA-ESCOBAR and his UCN.

9. TAPIA-ESCOBAR’s A file indicates that he does not have any immigration
benefit, document, or status that would allow him to enter, be admitted, pass through, or reside in
the United States legally and. he has neither sought nor obtained permission from the Attorney
General of the United States or the Secretary of Homeland Security to reenter the United States
following his formal removals.

CONCLUSION
10. Based the foregoing, I submit there is probable cause to believe that on or about

August 19, 2019, in Arlington County, Virginia, within the Eastern District of Virginia, the
Case 1:19-mj-00387-IDD Document 2 Filed 09/04/19 Page 4 of 4 PagelD# 5

»

defendant, Armando TAPIA-ESCOBAR, having been removed from the United States on or about
June 20, 2001 and September 20, 2005, was found in the United States without having obtained
the express consent of the Attorney General or the Secretary of the Homeland Security to reapply

for admission to the United States, in violation of Title 8, United States Code, Section 1326(a).

Kurt $im

Deportation Officer

United States Immigration and Customs
Enforcement

Sworn to and subscribed before me
This 4 day of September 2019.

IAQ /s/

Ivan D. Davis
United States Magistrate Judge

 
